DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 2, and a mixture of acrylates and acrylamides in the reply filed on 1/4/2021 is acknowledged.  The traversal is on the ground(s) that the response asserts that Chen does not teach immobilizing nucleic acids from cells  to the expandable material.  This is not found persuasive because the specification teaches on page 10, “the sample can be immobilized or embedded within a polymer or a gel.”  Thus the teachings of Chen with respect to embedding cells in an expandable material results in any nucleic acids also being embedded or immobilized material.  Further Gradinaru (US 20150087001) anticipates the claim.  Thus the claims lack a special technical feature over the prior art and unity of invention.  
Claims 2, 15, 21, 24-25, 31-33, 37-38, 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2021.
Claims 1, 8-9, 11, 13-14, 62-67 are being examined.
Priority
The instant application was filed 05/07/2019 is a national stage entry of PCT/US2017/060558 with an international filing date: 11/08/2017 PCT/US2017/060558 and claims priority from provisional application 62569127, filed 10/06/2017  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021, 1/4/2021, 8/11/2019 are being considered by the examiner.
Claim Objections
Claims 1, 31-32, 35, 170-174 are objected to because of the following informalities:    
Claim 1 provides a preamble of “a method.”  Claims are more clear and concise when the preamble provides the intent of the claims.
Claims 31-32, 35, 170-174 are objected as they depend from claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Gradinaru (US 20150087001).  
The specification teaches on page 10, “the sample can be immobilized or embedded within a polymer or a gel.”  Thus the broadest reasonable interpretation of the claims is immobilizing nucleic acid from the cell to the expandable material is embedding in the sample.
Gradinaru teaches a method, comprising: exposing a sample to a plurality of nucleic acid probes (para [0017] - '100 um-thick mouse brain slices were hybridized with twenty-four 20mer oligonucleotide probes towards beta-actin mRNA labeled with Alexafluor 594.');polymerizing a gel within the sample (claim 1 - 'applying a hydrogel monomer solution comprising acrylamide and phosphate buffered saline (PBS) to the fixed tissue, thereby forming hydrogel treated tissue.'; para [0025] - 'Immediately prior to hydrogel polymerization, the entire perfusion chamber (with catheter-connected subject) is sealed within a ziplock bag for tissue degassing'); anchoring a target to the gel; clearing non-targets from the sample (claim 1 - 'applying a hydrogel monomer solution comprising acrylamide and phosphate buffered saline (PBS) to the fixed tissue, thereby forming hydrogel treated tissue.'; para [0016] - 'FIG. 1 demonstrates, in accordance with an embodiment of the invention, PACT clearing of A4P0 tissue-hydrogel hybrid achieves optimal transparency and immunohistochemistry compatibility across organs.'; [0056] 'native proteins including those maintaining the structural integrity of tissue samples, retained by the tissue-hydrogel matrix during clearing'); and determining the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, 13, 62  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183) and Deissorth (USPGPUB 20150144490)
Chen teaches, “[0007] The present invention is a method for optical imaging of biological specimens with resolution better than the classical microscopy diffraction limit, 
Chen teaches, “[0008] In an embodiment of this concept, the composition comprises a polyelectrolyte hydrogel ( or the components thereof), which can swell macroscopically, for example, in low-salt water. The composition can comprise a tag or other feature of interest (for example, fluorescent dye molecules that have been delivered to the biological sample via antibody staining) which can be anchored (e.g., chemically) into the hydrogel before expansion. Following anchoring, the specimen is subjected to an enzymatic digestion ( or other digestion) to disrupt the underlying network of biological molecules, leaving the tags of interest (e.g., the fluorescent dye molecules) intact and anchored to the gel. In this way, the mechanical properties of the gel-biomolecule hybrid material are rendered more spatially uniform, allowing isotropic expansion with minimal artifacts.”
Chen teaches, “[0025] As used herein, the term "sample of interest" generally refers to, but not limited to, a biological, chemical or biochemical sample, such as a cell, array of cells, tumor, tissue, cell isolate, biochemical assembly, or a distribution of molecules suitable for microscopic analysis.”
Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can 
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of 
Thus Chen teaches exposing cells sample to the oligonucleotide modified with 5’ acryalate moieties, anchoring the target and modified oligonucleotide in the gel by expansion ,. 
While Chen teaches the sampled can be analyzed for a specific target molecule or other target specific binder, Chen does not specifically teach detection of nucleic acids or nucleic acids probes.
However, Deisseroth teaches methods of microscopic analysis.  (abstract).  Deisseroth teaches, “detection macromolecules, e.g., antibodies, nucleic acid probes ( oligonucleotides, vectors, etc.), chemicals, etc.; buffers, e.g., buffer for fixing, washing, clearing, and/or staining specimens; mounting medium; embedding molds; etc. Systems in accordance with certain embodiments may also include a microscope and/or related imaging equipment, e.g., camera components, digital imaging components and/or image capturing equipment, computer processors configured to collect images according to one or more user inputs, and the like”.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute nucleic acid probes for the detection of nucleic acis .  The artisan would be motivated to determine  sensitivity or location the target nucleic acid in the image following polymerization.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one detection macromolecule for another.  

With regards to claims  9, 13 nucleic acid substitute in view of the teachings of Deisseroth reacts with the nucleic acids and as taught by Chen in 0038 also reacts with the expandable material via the acrydite modification.  
With regards to claim 11, Deisseroth teaches antisense RNA or DNA to detect transcripts (0061).

Claims 14, 62-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183) and Deissorth (USPGPUB 20150144490) as applied to claims 1, 8-9, 11, 13, 62  above, and further in view of Thomsen (RNA (2005) volume 11, pages 1745-1748)
`	The teachings of Chen  and Deissorth render obvious methods of expansion microscopy in which nucleic acids are detected.  



However, Chen teaches, “.[0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with an  antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistochemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The labeled sample may furthermore include more than one label. For example, each label can have a particular or distinguishable fluorescent property, e.g., distinguishable excitation and emission wavelengths. Further, each label can have a different target specific binder that is selective for a specific and distinguishable target in, or component of the sample.”
Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the oligo dT including locked dT of Thomsen in the art as the tag(or label) or alternative as a replacement for the antibody.  The artisan would be motivated to take advantage of the unprecedented affinity and/or sensitivity in the method. The artisan would further be motivated to determining the location of poly-adenylated transcripts.   The artisan would have a reasonable expectation of success as the artisan is merely substituting one nucleic acid or detection reagent for known oligo dT with LNA.
With regards to claim 64-65, the substitution of the oligo-dT for the antibody would result in an acrydite modified oligonucleotide.
With regards to claims 66-67, the use of poly-dT or poly-dT with a locked Thymine would result in the anchor probes interacting with the poly-A region of the nucleic acids.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 8-9, 11, 13-14, 62-67 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 31-32, 35, 170-174of copending Application No. 16/347874. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 874 are drawn to a method, comprising: exposing a sample to a plurality of nucleic acid probes; polymerizing a gel within the sample; anchoring a target to the gel; clearing non-targets from the sample; and determining the targets within the gel by determining binding of the nucleic acid probes by imaging.

Claims 1, 8-9, 11, 13-14, 62-67are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-30 of U.S. Patent No. 11,078,520. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of ‘520 are drawn to a method for analysis, comprising: (a) providing a biological sample comprising a plurality of cells, wherein a cell of said plurality of cells comprises a plurality of cellular nucleic acids; (b) generating a three-dimensional matrix comprising cellular nucleic acids of said plurality of cellular nucleic acids or derivatives of said cellular nucleic acids, wherein said cellular nucleic acids or derivatives of said cellular nucleic acids have a three-dimensional position in said three-dimensional matrix; and (c) detecting signals from said cellular nucleic acids or derivatives of said cellular nucleic acids to identify said three-dimensional position in said three-
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of ‘520 are a genus that encompass the instant claims as the requirement of amplification requires the use of nucleic acids. 
The dependent claims are obvious variants of the claims of 520.
Claims 1, 8-9, 11, 13-14, 62-67are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-7 of U.S. Patent No. 10,563,257. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 257 are drawn to A method for in-situ sequencing of target nucleic acids present in a biological sample comprising the steps of: a) linking target nucleic acids present in the biological sample with a small molecule linker or a nucleic acid adaptor capable of linking to a target nucleic acid and to a swellable material; b) embedding the biological sample comprising the target nucleic acids and attached small molecule linker or nucleic acid adaptor in a swellable material wherein the small molecule linker or the nucleic acid adaptor is linked to the target nucleic acids present in 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 257 are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are  obvious variants of  the claims of 257 .
Claims 1, 8-9, 11, 13-14, 62-67 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-21 of U.S. Patent No. 10,526,649. Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope.
The instant claims are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims of 649 are drawn to a method for in-situ sequencing of target nucleic acids present in a biological sample comprising the steps of: (a) permeating the sample with a composition comprising precursors of a swellable material; (b) initiating polymerization to form a swellable material, wherein the swellable material is bound to 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant claims and claims of 649are commensurate in scope as they both encompass expansion microscopy for detection of nucleic acids.  Further the dependent claims are  obvious variants of  the claims of 649.
Summary
No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634